                                 Case 2:20-cv-06983-VAP-JPR Document 33 Filed 10/14/20 Page 1 of 1 Page ID #:1028




                                  1                                                                      JS-6
                                                               UNITED STATES DISTRICT COURT
                                  2                           CENTRAL DISTRICT OF CALIFORNIA

                                  3
                                  4
                                         Brendem Plong, et al.,
                                  5
                                                                  Plaintiffs,   2:20-cv-06983-VAP-JPRx
                                  6
                                  7                    v.                            JUDGMENT
                                  8
                                         Countrywide Home Loans, Inc., et
                                  9      al.,
                                                         Defendants
                                 10
Central District of California
United States District Court




                                 11
                                 12
                                 13      TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:

                                 14
                                 15        Pursuant to the Order Granting Defendants’ Motions to Dismiss, IT IS

                                 16   ORDERED AND ADJUDGED that Plaintiffs’ Complaint is DISMISSED

                                 17   WITHOUT PREJUDICE. The Court orders that such judgment be entered.

                                 18
                                 19   IT IS SO ORDERED.

                                 20
                                 21      Dated:    10/14/20
                                 22                                                   Virginia A. Phillips
                                                                                 United States District Judge
                                 23
                                 24
                                 25
                                 26



                                                                            1
